Citation Nr: 1815328	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  08-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an earlier effective date for the grant of service connection for bilateral plantar fasciitis.

3.  Entitlement to a rating in excess of 10 percent for a left knee strain.

4.  Entitlement to a rating in excess of 20 percent for obstructive benign prostatism.

5.  Entitlement to a compensable rating for residuals of left fourth and fifth metacarpal fractures.

6.  Entitlement to a compensable rating for residuals of a right ring finger fracture.

7.  Entitlement to a compensable rating for chronic allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active duty service from March 1978 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran has had a number of appeals perfected to the Board throughout the course of his appeal for entitlement to a TDIU.  Here, the Veteran filed a VA Form 8940 received by VA on July 22, 2009, but this claim was not perfected until June 2014.  Generally, a Veteran is assigned a docket date for an appeal at the Board based on the filing of a VA Form 9; however, as this appeal was merged with appeals previously pending before the Board at the time that he filed his VA Form 9, the Veteran was afforded the consideration of receiving the 2008 docket date as noted on the first page of this decision.  As the TDIU claim was previously remanded by the Board in February 2015 and December 2016 under this docket date, for the sake of consistency, the Board will continue to use the 2008 docket date for this decision. 

Further, the Veteran's June 2009 VA Form 9 included a request for a hearing.  In correspondence received later that same month, the Veteran's representative indicated that the Veteran did not want to have a hearing on those issues and requested that the hearing be cancelled.  Therefore, his hearing request has been withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017). 

All of the issues noted above, with the exception of the claim of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include the following:  hypertensive heart disease, rated at 30 percent from June 2, 2009, and 60 percent from January 10, 2013; depressive disorder, rated at 50 percent from December 20, 2006; bilateral plantar fasciitis, rated at 0 percent from June 27, 1992, and 50 percent from April 20, 2015; hypertension, rated at 10 percent from June 27, 1992, and 20 percent from December 20, 2006; obstructive benign prostatism, rated at 0 percent from June 27, 1992, 10 percent from March 26, 1996, and 20 percent from December 20, 2006; a left knee disability, rated at 10 percent from June 27, 1992; erectile dysfunction, rated at 0 percent from December 20, 2006; tinnitus, rated at 10 percent from June 27, 1992; rhinitis, residuals of left fourth and fifth metacarpal fractures, and residuals of a right ring finger fracture, all rated at 0 percent from June 27, 1992.  

2.  As of December 20, 2006, his combined disability rating was 70 percent, which included depressive disorder, rated at 50 percent; hypertension, rated at 20 percent; obstructive benign prostatism, rated at 20 percent; left knee disability, rated at 10 percent; tinnitus, rated at 10 percent; and, erectile dysfunction, rhinitis, residuals of left fourth and fifth metacarpal fractures, and residuals of a right ring finger fracture, all rated at 0 percent.  

3.  From June 2, 2009, his combined rating was 80 percent, which now includes the service connected hypertensive heart disease, rated at 30 percent.  

4.  From January 10, 2013, his combined rating was 90 percent, due to the increase to 60 percent for hypertensive heart disease.

5.  From April 20, 2015, his combined rating is 100 percent, due to the increase to 50 percent for bilateral plantar fasciitis.  

6.  From July 15, 2016, the probative evidence of record shows the Veteran's service connected depressive disorder precludes him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

From July 15, 2016, the criteria for a grant of entitlement to TDIU are met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU as a result of his service-connected disabilities is warranted from July 15, 2016.  

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran's service connected disabilities include the following:  hypertensive heart disease, rated at 30 percent from June 2, 2009, and 60 percent from January 10, 2013; depressive disorder, rated at 50 percent from December 20, 2006; bilateral plantar fasciitis, rated at 0 percent from June 27, 1992, and 50 percent from April 20, 2015; hypertension, rated at 10 percent from June 27, 1992, and 20 percent from December 20, 2006; obstructive benign prostatism, rated at 0 percent from June 27, 1992, 10 percent from March 26, 1996, and 20 percent from December 20, 2006; a left knee disability, rated at 10 percent from June 27, 1992; erectile dysfunction, rated at 0 percent from December 20, 2006; tinnitus, rated at 10 percent from June 27, 1992; rhinitis, residuals of left fourth and fifth metacarpal fractures, and residuals of a right ring finger fracture, all rated at 0 percent from June 27, 1992.  

As of December 20, 2006, his combined disability rating was 70 percent, which included depressive disorder, rated at 50 percent; hypertension, rated at 20 percent; obstructive benign prostatism, rated at 20 percent; left knee disability, rated at 10 percent; tinnitus, rated at 10 percent; and, erectile dysfunction, rhinitis, residuals of left fourth and fifth metacarpal fractures, and residuals of a right ring finger fracture, all rated at 0 percent.  From June 2, 2009, his combined rating was 80 percent, which now includes the service connected hypertensive heart disease, rated at 30 percent.  From January 10, 2013, his combined rating was 90 percent, due to the increase to 60 percent for hypertensive heart disease.  Finally, his combined rating is 100 percent from April 20, 2015, due to the increase to 50 percent for bilateral plantar fasciitis.  Therefore, the Veteran's combined rating meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a). 

On the July 22, 2009 application for entitlement to a TDIU, the Veteran claimed he was unable to maintain employment due to a combination of his service-connected disabilities.  He also reported that he last worked in June 2006 as a laborer and had to stop due to absenteeism.  In fact, the Veteran has consistently stated that it is his belief that all of his service-connected disabilities contribute to his inability to obtain and maintain substantially gainful employment.  

At the outset, the Board notes there is a favorable determination from the Social Security Administration in the Veteran's claims file that shows he is entitled to disability from 2006 due to a back disorder.  It is also worth noting that, for VA purposes, the Veteran has not established his entitlement to service connection for a back disorder.  As such, the favorable finding that the Veteran is disabled as a result of a back disorder is of limited probative value. 

The Board notes there are numerous VA examinations of record pertaining to his service connected disabilities which have been conducted in connection with his respective service connection and increased rating claims during the pendency of the TDIU appeal.  Examinations have been conducted in January 2013 for hypertension, erectile dysfunction, and obstructive benign prostatism; May 2013 for erectile dysfunction and obstructive benign prostatism; and, in July 2015 for hypertension, erectile dysfunction, obstructive benign prostatism, bilateral plantar fasciitis, finger disabilities, rhinitis, and tinnitus.  These examinations individually determined there was no impact on the Veteran's ability to work due to their respective disabilities.  No further comment or elaboration as to this determination was provided on the issue of employability during these examinations.  

Parenthetically, however, the Board does note the July 2015 VA examination for bilateral plantar fasciitis indicated the Veteran requires the constant use of a cane for ambulation, and he reported constant pain in his feet.  As a result of this examination, VA increased his rating for bilateral plantar fasciitis to 50 percent, effective from April 20, 2015, the date of receipt of his claim for an increased rating.  

Turning to the examinations that did provide comment on the relative issue of employability, the January 2013 VA examination pertaining to the Veteran's hypertensive heart disease determined that this disability does have an impact on his ability to work in that he may not perform heavy exertional work, but sedentary/ sitting work is acceptable.  The VA examiner also noted that the Veteran was last employed full time in 2005 as a production worker in a manufacturing setting.  

An August 2015 examination pertaining to his erectile dysfunction and obstructive benign prostatism noted that his reproductive disabilities do not have an impact on his ability to work.  However, the examiner reported that from an unemployability standpoint, the Veteran stated he has significant pain due to his back, which is not currently service connected.

Thereafter, a May 2014 VA examination of the left knee found limitations on the Veteran's ability to work in that he was limited to 15 minutes of standing, walking to 100 yards, and stairs to one flight.  As such, the examiner stated he is able to do sedentary work.  Similarly, a July 2015 examination found that left knee pain would prohibit walking long distances and sedentary type work would be beneficial for preservation of the joint.  

Finally, a July 2015 mental health examination did not provide any comment on employability or functioning as it pertains to the Veteran's depressive disorder.  

In support of his claim, the Veteran submitted a psychological evaluation from Dr. Little, dated in July 2014.  Dr. Little indicated a complete review of the record was conducted.  It was noted that the Veteran worked in manual labor and the service industry job posts since his discharge from the military but has had difficulty maintaining consistent employment due to his back and poor physical health.  Dr. Little concluded that the Veteran's depression results in total occupational and social impairment.  He further stated that a review of the record reveals the Veteran has been underemployed since his discharge from service and that he is not able to work due to his chronic depression and "poor physical health."  Dr. Little did not specifically note which disabilities may have contributed to the Veteran's "poor physical health," however, it was noted the Veteran could barely walk and reference was made to the favorable determination of the Social Security Administration dating from 2006.  

On July 15, 2016, Dr. Little provided an updated opinion as to the Veteran's employability, again indicating he completed a review of the updated record.  It was again determined that the Veteran's depressive disorder resulted in total occupational and social impairment, and the Veteran has only functioned marginally over the years.  Dr. Little further stated that "clearly, a significant portion of the Veteran's current disability is associated with a persistent depressive disorder which is long standing in nature and has interfered with reliable and consistent functioning in job situations as well as close relationships for years.  More recently, due to poor health in addition to the above problems, the Veteran reached the point of being unable to work at all."  

In February 2017, a VA examiner was asked to provide an opinion as to whether the Veteran is unemployable specifically as a result of his depressive disorder.  The February 2017 VA examiner stated that poor sleep quality related to both depressive symptoms and pain might result in a slight decline in concentration abilities.  Otherwise, physical and sedentary employment activities are not significantly impacted by depressive symptoms.

Here, the Board notes there is conflicting evidence as to the Veteran's employability.  Nevertheless, when considering the evidence in the light most favorable to the Veteran, the Board finds that he is entitled to a TDIU from the date of the most recent private psychological examination, which is July 15, 2016.

Entitlement to a TDIU is not established prior to July 15, 2016, because the evidence shows the Veteran's disabilities either had no impact on his ability to work or, alternatively, that he has at least been able to obtain and maintain employment in a sedentary setting.  See VA Examinations dated in January 2013, May 2014, July 2015, and February 2017.  

On the other hand, the private opinion from July 15, 2016, now indicates that the Veteran is unemployable due to the recent combination of poor health in addition to his depressive symptoms.  The Board notes the July 2014 private opinion is similar in content to the later July 2016 opinion.  However, the distinguishing factor is temporal in nature in the fact that the July 2016 opinion is subsequent to the July 2015 VA examination that showed an increase in the Veteran's physical disability of bilateral plantar fasciitis was warranted.  As such, when considering this specific Veteran's physical and mental disabilities in connection with his employability, TDIU on a schedular basis from July 15, 2016, the date of the most recent private psychological evaluation, is therefore warranted.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Effective from July 15, 2016, TDIU is granted. 


REMAND

As previously noted in the December 2016 Board decision, the Veteran filed a notice of disagreement in October 2015 with respect to the issues of entitlement to an earlier effective date for the grant of service connection for bilateral plantar fasciitis and increased ratings for a left knee strain, obstructive benign prostatism, residuals of left metacarpal fractures, residuals of a right ring finger fracture, and chronic allergic rhinitis.  To date, a statement of the case still has not been issued with respect to these issues.  Accordingly, they are remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case and notification of the Veteran's appellate rights with respect to the issues of entitlement to an earlier effective date for the grant of service connection for bilateral plantar fasciitis and increased ratings for a left knee strain, obstructive benign prostatism, residuals of left metacarpal fractures, residuals of a right ring finger fracture, and chronic allergic rhinitis.  See 38 C.F.R. §§ 19.29, 19.30 (2017).  Then, if a timely appeal is perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


